 1                                                                     Honorable BRIAN D. LYNCH
                                                                        Hearing Date: April 29, 2020
 2
                                                                             Hearing Time:1:30 PM
                                                                       Response Date: April 22, 2020
 3
                                                                                         Chapter 13
 4

 5                       IN THE UNITED STATES BANKRUPTCY COURT

 6                      FOR THE WESTERN DISTRICT OF WASHINGTON

 7   In re:                                       )
 8                                                )   No. 19-43928-BDL
                                                  )
 9   GLADYS NANJEKE KALIMUKWA                     )
                                                  )   PROOF OF SUPPLEMENTAL SERVICE
10                                                )   MOTION TO DISALLOW
          Debtor                                  )   CLAIM(S) #1, 2, 3, 5 & 6
11                                                )   AND NOTICE OF HEARING
                                                  )
12

13
     I declare under penalty of perjury under the laws of the State of Washington as follows:
     A copy of the Objection to Claims and Notice of Hearing above was mailed first class mail and
14   certified mail as follows:
15
     Capital One Bank (USA), N.A. by American InfoSource as agent, PO
16
     BOX 71083, Charlotte, NC 28272-1083
17
     Capital One Bank (USA0 NA, Richard Dana Fairbank, Chairman/CEO,
18   1680 Capital 1 Drive, McLean, VA 22102

19
     Dated:      May 3, 2020.
20

21
     /s/ Ellen Ann Brown
22
     Ellen Ann Brown
23

24

25
                                                                            BROWN and SEELYE PLLC
                                                                           744 South Fawcett Ave.
                                                                               Tacoma, WA 98402
                                                                                  253-573-1958
